DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 12/21/2021 is acknowledged. Claim 1 is amended and 8 is newly canceled. Claims 1, 3, 5, 6, 9, 17 and 23-30 are pending.

Rejections Withdrawn
Note, any previous rejection over claim 8 is hereby withdrawn in response to Applicant’s cancelation of that claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)
Written Description
The rejection of claims 1, 3, 5, 6, 9, 17 and 23-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment and upon further consideration. Specifically, Applicant has amended the independent claim to recite that the recited antibody or antibody fragment binds to Reelin protein. Support for this amendment is found at least at p. 2, lines 5-16 and p. 3, lines 20-22 of the instant st paragraph and p. 1315, Figures 4A and 4D—of record). Claim 9 recites administration of an antibody targeting PCSK9 in the alternative, and the reference by Gouni-Berthold (Nutrients 2014, 6, 5517-5533; doi:10.3390/nu6125517) reports PCSK9 antibodies for the treatment of hypercholesterolemia. Regarding humanized antibodies, Applicant’s arguments at p. 8 regarding humanized antibodies are persuasive in light of the amendment to claim 1. 

Scope of Enablement
The rejection of claims 1, 3, 5, 6, 9, 17 and 23-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for scope of enablement is withdrawn in response to Applicant’s amendment of claim 1. Specifically, Applicant has amended the independent claim to recite that the recited antibody or antibody fragment binds to st paragraph and p. 1315, Figures 4A and 4D—of record).

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3, 5, 6, 23 and 28-30 under 35 U.S.C. 102(a)(1) as being anticipated by Pierce et al. (20080254033) is withdrawn in response to Applicant’s amendment of the claims. Specifically, Applicant has amended the independent claim to recite that the recited antibody or antibody fragment binds to Reelin protein. Support for this amendment is found at least at p. 2, lines 5-16 and p. 3, lines 20-22 of the instant specification. Therefore, the claims no longer encompass antibodies or antibody 

Double Patenting
Applicant’s amendment of claims 1, 3, 5, 6, 8, 9, 17 and 23-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,683,366 as evidenced by Petri (FEBS Journal 273 (2006) 4399-4407—of record) is withdrawn in response to Applicant’s amendment to claim 1. Specifically, Applicant has amended the independent claim to recite that the recited antibody or antibody fragment binds to Reelin protein. This significantly narrows the scope of the instant invention compared to the claims of the ‘366 patent, which read upon administration of any antibody capable of decreasing Reelin activity, whether or not it binds to Reelin. See p. 2, lines 7-16 of the instant specification, which outlines different embodiments of the recites antibody, namely one that merely reduces Reelin function (embodiment (d)) verses “binding to Reelin protein in such a way that the function is reduced” (embodiment (e)). In light of this, a new rejection, necessitated by Applicant’s amendment, is made below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1, 3, 5, 6, 9, 17 and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,683,366 in view of Utsunomiya-Tate et al. (PNAS, 2000; 97: 9729-9734—of record) and Petri (FEBS Journal 273 (2006) 4399-4407—of record). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claim sets are drawn to methods of treatment comprising providing to the subject an amount of an antibody or antibody fragment effective to decrease the activity of Reelin in the circulation of the subject, wherein the subject is afflicted with or at risk of developing atherosclerosis, multiple sclerosis, arthritis, or psoriasis, wherein the antibody is monoclonal or humanized, and further comprising administering an antithrombotic drug.
The differences between the claim sets are as follows. First, the claims of the ‘366 patent encompass administration of any antibody or antibody fragment capable of decreasing the activity of Reelin, whereas the instant claims recite that said antibody or antibody fragment must also bind to the Reelin protein. This would have been obvious to the person having ordinary skill in the art at the time of the filing of the invention, however, because Utsunomiya-Tate et al. disclose an antibody, CR-50, that binds to the Reelin protein (see p. 9732, Figure 4), and reduces the activity of Reelin (see p. 9733, right column, last paragraph). The person of ordinary skill in the art would have been 
Second, the claims of the ‘366 patent recite “reducing leukocyte adhesion to the vascular cell wall of a subject” and the instant claims recite “reducing leukocyte extravasation through the vascular cell wall of a subject”. These two are not patentably distinct, however, because adhesion and extravasation are both steps in the inflammatory response, referred to as leukocyte diapedesis. See Petri, which describes the activation of adhesion molecules leading to the migration of leukocytes through the endothelium (p. 4399, paragraph bridging left and right columns:
Binding of endothelial E- and P-selectins to their corresponding ligands on the leukocytes slows down the velocity of leukocytes in the bloodstream, leading to a rolling movement of the cells on the vascular wall. Rolling cells are able to sense signals, presented by the endothelium, that stimulate leukocytes. Upon activation via G protein-coupled receptors, leukocyte integrins bind to members of the immunoglobulin superfamily, such as endothelial intercellular adhesion molecule-1 (ICAM-1) and vascular cell adhesion molecule-1 (VCAM-1), which results in firm cell adhesion to the apical endothelial plasma membrane. Subsequently, leukocytes crawl through the endothelium into the underlying tissue in an active process [extravasation]. (Emphasis added by examiner).

Thus, both adhesion and extravasation are part of leukocyte diapedesis.
See MPEP 804.01(E), which states “that a restriction requirement in an earlier-filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application. Reliance on a patent issued from such a continuation application to reject claims in a later-filed divisional application is not prohibited under 35 U.S.C. 121. Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004).”

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649